Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is an answer to an RCE amendment received on 6/25/2021.
2.	Claims 1, 3-6, 8-13 and 15 are pending, wherein independent claims 1, 6, and 15 are amended.
Foreign Priority
3.	Applicant claims a priority of 3/15/2016 (PCT/EP2016/055547); it is considered.
Response
4.	The examiner withdraws 35 USC 103 rejections (3/31/2021) based on Noh et al., in view of Vincenti et al., due to this RCE amendment.
Reason for allowance
5.	While the closest art of record of Noh et al., in view of Vincenti et al suggest claimed features of an apparatus, a medium, and a method for a robotic cleaning device of performing cliff detection along a surface over which  the robotic cleaning device moves, neither above references either alone or in combination disclose claimed features of determining distances between successive measuremen
It is for this reason that the applicant claimed invention defines over above prior art of record.
6.	Dependent claims 3-5, and 8-13, are allowed because they incorporate above allowable limitation(s) from their parent claims 1, and 6.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	Claims 1, 3-6, 8-13 and 15 are allowed.
9.	Cited prior art having generic claimed subject matter are attached.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 9:00 am - 5:30 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662